Name: Council Regulation (EEC) No 1325/90 of 14 May 1990 amending Regulation (EEC) No 822/87 on the Common Organization of the market in wine
 Type: Regulation
 Subject Matter: economic policy;  cultivation of agricultural land;  food technology;  farming systems
 Date Published: nan

 Avis juridique important|31990R1325Council Regulation (EEC) No 1325/90 of 14 May 1990 amending Regulation (EEC) No 822/87 on the Common Organization of the market in wine Official Journal L 132 , 23/05/1990 P. 0019 - 0021 Finnish special edition: Chapter 3 Volume 32 P. 0190 Swedish special edition: Chapter 3 Volume 32 P. 0190 COUNCIL REGULATION (EEC) N ° 1325/90of 14 May 1990amending Regulation (EEC) No 822/87 on the common organization of the market in wineTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the ban on new planting laid down in Article 6 of Regulation (EEC) N ° 822/87 (4), as last amended by Regulation (EEC) No 388/90 (5), expires at the end of the 1989/90 wine year; whereas, in view of the structural surpluses affecting the sector, arrangements for the voluntary abandonment of wine-growing areas on payment of a premium to absorb that surplus were introduced to last until 1995/96; whereas, in order not to cancel out the effects of the abandonment measure, the ban on new planting and the accompanying derogations, with the exception of that relating to certain quality wines psr, in respect of which the extension may be limited to a single wine year pending the introduction of definitive arrangements, should be extended at least until the same date; Whereas the abovementioned ban on new planting coupled with the restriction of the exercise of the replanting right on the holding to the production of table wine and table grapes and cultivation of root-stock runs the risk of not allowing supply in those areas to adapt to the development in demand; whereas a relaxation with regard to replanting, accompanied by conditions guaranteeing an improvement in quality and a reduction in yield is therefore justified; Whereas Article 46 (4) of Regulation (EEC) no 822/87 provides that campaigns to promote the consumption of grape juice may only be conducted until the 1989/90 wine year; Whereas Article 18 (3), Article 20 (2), Article 39 (12) and Article 65 (5) of Regulation (EEC) No 822/87 provide that, in particular before the end of the 1989/90 wine year, the Commission is to submit to the Council reports on wine-growing zones, enrichment, the effects of the structuralmeasures and their link with compulsory distillation, maximum sulphur dioxide levels in wine and any proposals arising therefrom; whereas the drafting of some of those reports has required the organization of studies entailing the participation of independent experts which have not yet been completed; Whereas the significance for the sector of the abovementioned problems calls for the highest degree of consistency between the solutions to be proposed; whereas, when achieving such consistency, the requisite proposals must be drawn up when all data are available and accordingly certain time limits must be deferred by one wine year; Whereas experience gained shows that the disposal of alcohol obtained from compulsory distillation and held by the intervention agencies mainly involves certain types of products; whereas provision should therefore be made for the possibility of having those types of alcohol where there is the greatest probability of disposal taken over as a priority by the intervention agencies, HAS ADOPTED THIS REGULATION: Article 1Regulation (EEC) N ° 822/87 is hereby amended as follows: 1. Article 5 (1) shall be replaced by the following: '1. Where a wine-grower lodges an application for: - authorization for new planting within the meaning of Annex V, in accordance with Community rules, on areas intended for wine production, or- transfer of a replanting right in accordance with the second indent of the second subparagraph of Article 7 (2), or- an abandonment premium as provided for in Council Regulation (EEC) N ° 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas (1), as amended by Regulation (EEC) N ° 1327/90 (2), or- restructuring measures under the common measure referred to in Council Regulation (EEC) N ° 458/80 of 18 February 1980 on collective projects for therestructuring of vineyards (3) as last amended by Regulation (EEC) N ° 388/88 (4), (1) OJ N ° L 132, 28. 5. 1988, p. 3. (2) OJ N ° L 132, 23. 5. 1990, p. 23. (3) OJ N ° L 57, 29. 2. 1980, p. 27. (4) OJ N ° L 39, 12. 2. 1988, p. 1.` 2. Article 6 (1) shall be replaced by the following: '1. All new planting of vines shall be prohibited until 31 August 1996. However, authorizations for new planting for the 1990/91 wine year may be granted by Member States; in respect of areas intended for the production of quality wines prs, production of which the Commission has recognized, because of their qualitative features, as being far below demand.` 3. In Article 7: - the second subparagraph of paragraph 2 shall be replaced by the following: 'However, the replanting right may be transferred in whole or in part to areas on another holding: - which are intended for the production of quality wines psr, under conditions laid down by the Member States concerned; - which are intended for the production of table wine, table grapes, or for the cultivation of root stock under conditions to be laid down. The conditions concerning the areas intended for the production of table wine must guarantee in particular that: - the area on which the right is exercised is classified in Category 1 within the meaning of Article 4; - the varieties are classified among those recommended within the meaning of Article 13 and guarantee a high qualitative level as well as limited yields per hectare as compared with the varieties under cultivation in the administrative unit concerned.`- paragraph 6 shall be replaced by the following: '6. Detailed rules for the application of this Article and in particular the conditions referred to in the second indent of the second subparagraph of paragraph 2 shall be adopted in accordance with the procedure laid down in Article 83.` 4. The second subparagraph of Article 18 (3) shall be replaced by the following: 'Before the end of the 1990/91 wine year, theCommission shall submit to the Council a report on the demarcation of wine-growing zones in the Community. The Council, acting by a qualified majority on aproposal from the Commission, shall decide on the demarcation of the wine-growing zones for the Community as a whole, such provisions applying from the 1991/92 wine year.` 5. Article 20 (2) shall be replaced by the following: '2. Before 1 September 1990, the Commission shall present to the Council a report on the conclusions of the study referred to in paragraph 1 together with any appropriate proposals. The Council, acting on those proposals by a qualified majority, shall decide in 1991 on the measures to be taken with regard to the increase in the natural alcoholic strength by volume of the products referred to in Article 18 (1).` 6. The second subparagraph of Article 35 (6) shall be replaced by the following: 'However: - it may be decided, in accordance with the procedure laid down in Article 83, that only certain products among those with an alcoholic strength of at least 92 % vol may be delivered to the intervention agency, - the Member States may stipulate that their intervention agencies shall not buy in the product referred to in the second indent of the first subparagraph, - if wine has been processed into wine fortified for distillation before delivery to the distiller, the aid referred to in the first indent of the first subparagraph shall be paid to the manufacturer of the fortified wine and the product of the distillation may not be delivered to the intervention agency.` 7. The following first indent shall be inserted in the second subparagraph of Article 36 (4): '- it may be decided, in accordance with the procedure laid down in Article 83, that only certain of those products with an alcoholic strength of at least 92 % vol may be delivered to the intervention agency,` 8. In Article 39: - the third and fourth subparagraphs of paragraph 3 shall be replaced by the following: 'Until the end of the 1990/91 wine year: - the uniform percentage shall be 85, - the consecutive reference years shall be 1981/82, 1982/83 and 1983/84. From the 1991/92 wine year onwards, the uniform percentage and consecutive reference years shall be determined by the Commission which shall fix: - the uniform percentage on the basis of the quantities that must be distilled in accordance with paragraph 2 in order to eliminate the production surplus for the year in question, - the consecutive reference years on the basis of the trend of production, and, in particular, the effects of the grubbing policy.`- the following first indent shall be inserted into the second subparagraph of paragraph 7: '- it may be decided, in accordance with the procedure laid down in Article 83, that only certain of those products with an alcoholic strength of at least 92 % vol may be delivered to the intervention agency,`- paragraph 10 shall be replaced by the following: '10. Notwithstanding this Article, for the 1985/86 to 1990/91 wine years, compulsory distillation in Greece may be implemented in accordance with special provisions taking account of the difficulties enountered in that country in particular as regards knowledge of yield per hectare. These provisions shall be adopted in accordance with the procedure laid down in Article 83.`- the first subparagraph of paragraph 11 shall be replaced by the following: '11. If, during the 1987/88 to 1990/91 wine years, difficulties likely to jeopardize the execution or balanced application of the compulsory distillation operation referred to in paragraph 1 occur, the measures necessary in order to ensure effective application of the distillation scheme shall be adopted in accordance with the procedure laid down in Article 83.`- paragraph 12 shall be replaced by the following: '12. Before the end of the 1990/91 wine year, the Commission shall submit to the Council a report outlining, in particular, the effect of the structuralmeasures applicable in the wine sector and, where appropriate, proposals to repeal or replace the provisions of this Article by other measures designed to maintain balance on the wine market.`9. Article 46 (4) shall be replaced by the following: '4. During the 1985/86 to 1990/91 wine years, a part to be determined of the aid provided for in the first indent of paragraph 1 shall be set aside for the organization of campaigns to promote the consumptionof grape juice. The aid may, for the purposes of organizing such campaigns, be fixed at a higher level than that resulting from the application of paragraph 3.`10. Article 65 (5) shall be replaced by the following: '5. The Commission shall submit to the Council before 1 April 1991, in the light of experience gained, a report on the maximum sulphur dioxide levels of wine, accompanied, where appropriate, by proposals on which the Council shall act by a qualified majority before 1 September 1991.`11. The second and third subparagraphs of Article 16 (7) and of Article 70 (3) shall be deleted. Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1990, with the exception of Article 1, points 1, 5 and 11 which shall apply as from the date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1990. For the CouncilThe PresidentD. J. O'MALLEY(1) OJ N ° C 49, 28. 2. 1990, p. 95. (2) OJ N ° C 96, 17. 4. 1990. (3) OJ N ° C 112, 7. 5. 1990, p. 34. (4) OJ N ° L 84, 27. 3. 1987, p. 1. (5) OJ N ° L 42, 16. 2. 1990, p. 9.